Case: 18-13896   Date Filed: 07/31/2019   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13896
                        Non-Argument Calendar
                      ________________________


               D.C. Docket No. 8:18-cr-00132-CEH-TGW-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus



ALEJANDRO ADABRIL GARCIA LOPEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 31, 2019)

Before WILLIAM PRYOR, BRANCH, and GRANT, Circuit Judges.
              Case: 18-13896     Date Filed: 07/31/2019    Page: 2 of 8


PER CURIAM:

      Alejandro Garcia Lopez appeals his 135-month sentence—the low end of

the Guideline range—for maritime drug trafficking offenses. He argues that his

sentence was substantively unreasonable in light of the 120-month mandatory-

minimum sentences that similarly situated mariners receive. For the reasons that

follow, we affirm Garcia Lopez’s sentence as reasonable.

      On February 28, 2018, a U.S. Coast Guard helicopter patrolling the eastern

Pacific Ocean saw a suspicious go-fast vessel, loaded with parcels, traveling north

in the high seas southwest of Mexico. The Coast Guard officers ordered the vessel

to stop. It did not, and the passengers on board began jettisoning electronics and

other small items. After firing several warning shots to no avail, the helicopter

fired a disabling shot that stopped the vessel. Coast Guard officers then boarded

the vessel and identified the six men on board—including Garcia Lopez—as

citizens of Mexico, Colombia, and Ecuador. The captain—not Garcia Lopez—did

not claim a nationality for the vessel, so the Coast Guard treated the vessel as

stateless. The Coast Guard inspected the vessel and discovered about 1,675

kilograms of cocaine in 67 bales. The Coast Guard seized the cocaine and detained

the six crew members.

      All six men were brought to the Middle District of Florida and indicted for

possession with intent to distribute and conspiracy to possess with the intent to


                                          2
                 Case: 18-13896        Date Filed: 07/31/2019        Page: 3 of 8


distribute five kilograms or more of cocaine, 46 U.S.C. §§ 70503(a), 70506(a),

(b); 1 21 U.S.C. § 960(b)(1)(B)(ii). 2 Garcia Lopez pleaded guilty without a written

plea agreement. The presentence investigation report calculated a total offense

level of 33 and a criminal history category of I, for an advisory Guideline range of

135 to 168 months’ imprisonment. Garcia Lopez requested a sentence of 120

months, the statutory mandatory minimum. See 21 U.S.C. § 960(b)(1)(B)(ii). He

argued that such a downward variance was appropriate based upon his history and

characteristics and “the need to avoid unwarranted sentencing disparities among

defendants with similar records who have been found guilty of similar conduct.”

See 18 U.S.C. § 3553(a)(1), (6).

       At the sentencing hearing, Garcia Lopez emphasized his acceptance of

responsibility, noting that he was the first of his codefendants to plead guilty. He

also asserted that a different judge would have given him a two-level reduction for

his minor role in the offense, see U.S.S.G. § 3B1.2(b), which would have resulted

in a sentence even lower than the mandatory minimum. But he acknowledged that


1
 “While on board a covered vessel, an individual may not knowingly or intentionally . . . possess
with intent to . . . distribute, a controlled substance.” 46 U.S.C. § 70503(a)(1). “A person
violating paragraph (1) of section 70503(a) of this title shall be punished as provided in . . . 21
U.S.C. [§] 960. . . . A person attempting or conspiring to violate section 70503 of this title is
subject to the same penalties as provided for violating section 70503.” 46 U.S.C. § 70506(a), (b).
2
 “In the case of a violation . . . involving . . . 5 kilograms or more of a mixture or substance
containing a detectable amount of . . . cocaine, . . . the person committing such violation shall be
sentenced to a term of imprisonment of not less than 10 years and not more than life.” 21 U.S.C.
§ 960(b)(1)(B)(ii).
                                                 3
                 Case: 18-13896        Date Filed: 07/31/2019       Page: 4 of 8


he had not sought such a reduction, because he believed it would be futile to do so.

Finally, he noted his extreme poverty in his home country of Mexico. Garcia

Lopez also spoke on his own behalf, apologizing for the offense and stating that he

committed the offense out of need. The government then disputed Garcia Lopez’s

characterization of his role and the extent of his acceptance of responsibility.

       The district court imposed a sentence at the low end of the Guideline range,

135 months. It stated that it had considered the § 3553(a) factors3 and found that

they did not warrant a downward variance, noting that the offense involved 1,685.2

kilograms of cocaine. It nonetheless found that “a low end sentence is sufficient

given your involvement in this case based upon your poverty and the need to

provide for your family. It was not based upon greed but rather actual need for you




3
  “The court shall impose a sentence sufficient, but not greater than necessary, to comply with
the purposes set forth in paragraph (2) of this subsection. The court, in determining the particular
sentence to be imposed, shall consider—
    (1) the nature and circumstances of the offense and the history and characteristics of the
        defendant;
    (2) the need for the sentence imposed—
        (A) to reflect the seriousness of the offense, to promote respect for the law, and to
            provide just punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;
        (C) to protect the public from further crimes of the defendant; and
        (D) to provide the defendant with needed educational or vocational training, medical
            care, or other correctional treatment in the most effective manner;
    (3) the kinds of sentences available;
    (4) the kinds of sentence and the sentencing range established [by the Guidelines];
    (5) any pertinent policy statement [regarding application of the Guidelines];
    (6) the need to avoid unwarranted sentence disparities among defendants with similar records
        who have been found guilty of similar conduct; and
    (7) the need to provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a).
                                                 4
              Case: 18-13896     Date Filed: 07/31/2019    Page: 5 of 8


to provide for your family including your dependent children.” Garcia Lopez now

appeals his sentence as substantively unreasonable.

      We review the reasonableness of a sentence “under a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41, 51 (2007). Garcia

Lopez has the burden of showing that his sentence is unreasonable in light of the

record and the § 3553(a) factors, and he must establish “that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en

banc) (quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)); see

also United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Section 3553(a) requires the district court to impose a sentence that is

“sufficient, but not greater than necessary, to comply with the purposes” set forth

in § 3553(a)(2), including the need to reflect the seriousness of and justly punish

the offense, promote respect for the law and deter criminal conduct, and protect the

public from the defendant’s further crimes. 18 U.S.C. § 3553(a)(2). The district

court must also consider the other factors listed in § 3553(a), such as the

circumstances of the offense, the defendant’s history and characteristics, the

relevant Guideline range and policy statements, the need to avoid unwarranted




                                          5
              Case: 18-13896      Date Filed: 07/31/2019   Page: 6 of 8


sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)–(7).

      Garcia Lopez’s argument on appeal is that his sentence is greater than

necessary in light of “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.”

See id. § 3553(a)(6). In particular, he asserts that “he was guaranteed to get a 120-

month sentence” from a different judge in the Middle District of Florida. But we

see no evidence whatsoever in the record to support such a broad assertion.

Instead, the district court here disavowed applying a “standard policy” to

downward variances for maritime drug traffickers, instead considering the

§ 3553(a) factors as they apply to each defendant. More to the point, Garcia Lopez

has not identified any defendant with a similar record who has been found guilty of

similar conduct. See, e.g., United States v. Jayyousi, 657 F.3d 1085, 1118 (11th

Cir. 2011); United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009);

United States v. Mateo-Espejo, 426 F.3d 508, 514 (11th Cir. 2005) (“[a] well-

founded claim of disparity . . . assumes that apples are being compared to apples”).

      Moreover, even if Garcia Lopez would have been “guaranteed” a 120-month

sentence from a different judge, he effectively concedes that mariners who receive

the mandatory-minimum sentence from that judge are differently situated. The

offenders he describes receive a reduction for their minor role, U.S.S.G.


                                           6
              Case: 18-13896     Date Filed: 07/31/2019   Page: 7 of 8


§ 3B1.2(b), which Garcia Lopez did not seek. He also conceded at sentencing that

he did not qualify for a departure based on substantial assistance to the

government, id. § 5K1.1. Offenders who receive either or both of those reductions

based on their conduct are not similarly situated for the purposes of § 3553(a)(6).

      We note that “avoidance of unwarranted disparities was clearly considered

by the Sentencing Commission when setting the Guidelines ranges. Since the

District Judge correctly calculated and carefully reviewed the Guidelines range,

[s]he necessarily gave significant weight and consideration to the need to avoid

unwarranted disparities.” Gall, 552 U.S. at 54. Furthermore, “[w]e ordinarily

expect a sentence within the Guidelines range to be reasonable.” United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      We note that the 120-month minimum applies to offenses involving as little

as five kilograms of cocaine. See 21 U.S.C. § 960(b)(1)(B)(ii). Thus, it was not

unreasonable for the district court to conclude that an offense involving an

“extraordinarily large” quantity of cocaine—in this case, 1,685.2 kilograms—

merited the longer sentence that the Guideline calculations contemplated. See

United States v. Mosquera, 886 F.3d 1032, 1053 (11th Cir. 2018). Even so, the

sentence was well below the statutory maximum sentence of life, see 21 U.S.C.

§ 960(b)(1)(B)(ii), which also supports its reasonableness. See Gonzalez, 550 F.3d

at 1324.


                                          7
              Case: 18-13896     Date Filed: 07/31/2019   Page: 8 of 8


      Finally, Garcia Lopez argues that the district court failed to consider that he

committed the offenses solely out of necessity, in order to provide for his family

financially. This argument lacks merit because the district court expressly

considered this characteristic of the defendant before imposing the 135-month

sentence. The district court did not abuse its discretion when it denied Garcia

Lopez’s request for a variance below the Guideline range to the statutory

minimum. In view of the record and all of the § 3553(a) factors, including the

seriousness of the offense, Garcia Lopez has not established that his sentence is

substantively unreasonable.

      AFFIRMED.




                                          8